Citation Nr: 1025937	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-22 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to an initial compensable evaluation for 
hypertension.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to January 
2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Manchester, New 
Hampshire Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in part, granted a 0 percent evaluation for 
hypertension effective January 23, 2007.

Of preliminary importance, because the claim for a higher rating 
for the Veteran's service-connected hypertension involves a 
request for a higher rating following the grant of service 
connection, the Board has characterized this claim in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for a previously service- connected 
disability). 


FINDING OF FACT

Diastolic blood pressure readings are predominantly less than 
100; and systolic readings are predominantly less than 160.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hypertension 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.104, Diagnostic 
Code 7101 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in June 2007, prior to the 
date of the issuance of the appealed July 2008 rating decision.  
The Board further notes that this letter notified the Veteran 
that a disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran.  
Additionally, he was afforded a VA examination in October 2007 
that was fully adequate for the purposes of rendering this 
decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
appellant has expressed dissatisfaction with the assignment of an 
initial rating following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on the facts found - a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic Code 
7101.  For purposes of rating under this section, the term 
"hypertension" means that the diastolic blood pressure is 
predominantly 90mm or greater, and "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood pressure of 
less than 90mm.  A rating of 10 percent requires diastolic blood 
pressure predominantly 100 or more, or systolic blood pressure 
predominantly 160 or more, or minimum evaluation for an 
individual with a history of diastolic blood pressure 
predominantly 100 or more who requires continuous medication for 
control.  A rating of 20 percent requires diastolic blood 
pressure predominantly 110 or more, or systolic blood pressure 
predominantly 200 or more.  A rating of 40 percent requires 
diastolic pressure predominantly 120 or more.  A rating of 60 
percent requires diastolic blood pressure predominantly 130 or 
more. 

Service treatment records reflect that February 2001 blood 
pressure readings were 176/96, 160/53 and 126/69.  December 2001 
blood pressure readings were 151/67, 152/91, 151/88, 151/87 and 
159/96.

The Veteran underwent a VA examination in October 2007.  He 
reported that he was currently on medication for his 
hypertension.  Blood pressure readings were 150/88, 156/82, 
150/86, 150/84 and 148/84.  The diagnosis was essential 
hypertension.  The examiner indicated that there were no 
significant effects on occupation or activities of daily living.

Since the effective date of service connection, there have been 
two instances in February 2001, where there was a systolic 
reading of 160 or more.  However, 10 months later, the systolic 
readings were well under 160 and the remaining systolic readings 
have all been under 160.  There have been no recorded instances 
at any time since the effective date of service connection of a 
diastolic blood pressure reading of 100 or more, nor have 
readings approximated those numbers.  The evidence is therefore 
against a finding that diastolic blood pressure is predominantly 
100 or more or that systolic blood pressure is predominantly 160 
or more.

The Board notes that the Veteran required continuous medication 
throughout the period under review.  However, as noted above, 
there were only two occasions in which the Veteran's systolic 
pressure was 160.  Accordingly it cannot be found that his 
systolic blood pressure was predominantly 160 or more.  
Additionally, his diastolic blood pressure has never been 100 or 
more. Further, on recent VA examination, the Veteran denied 
associated symptoms or comoplications of hypertension, and the 
examiner indicated that hypertension had no significant effect on 
his ability to work.

As there is no evidence of predominant blood pressure readings 
that meet or approximate the criteria for a higher rating, the 
preponderance of the evidence is against the assignment of an 
initial compensable evaluation for his service connected 
hypertension at any time since the effective date of service 
connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21. 

Finally, the Board has considered whether "staged" ratings are 
appropriate. See Fenderson, supra.  The record, however, does not 
support assigning different percentage disability ratings during 
the period in question.  The noncompensable rating has been in 
effect since the effective date of service connection for this 
disability, and at no time has it been medically demonstrated 
that it has warranted any higher rating.  Therefore, there is no 
basis for staged ratings in the present case.

Extraschedular Considerations

In this circumstance, though, the Board must still consider 
whether the Veteran is entitled to an extra-schedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  Here, the Board finds that the disability 
picture presented by the Veteran's hypertension is appropriately 
contemplated by the rating schedule.  Therefore, referral for 
consideration of an extraschedular evaluation is not warranted.  
Thun.  








ORDER

Entitlement to an initial compensable evaluation for hypertension 
is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


